Citation Nr: 0837420	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether the veteran filed a timely Notice of Disagreement 
(NOD).



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel










INTRODUCTION

The appellant had service from October 1968 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from action of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  The veteran was notified on October 16, 1989, of the 
proposal to terminate his VA benefits, due to the character 
of his discharge; he was notified of the final action 
effectuating that termination in a letter sent to his address 
of record on December 15, 1989.  

2.  A timely NOD was not filed within a year of the 1989 
notification action, nor was the veteran heard from in that 
matter until he communicated with VA many years later.


CONCLUSION OF LAW

As the veteran did not file a timely NOD or otherwise perfect 
an appeal in the matter of the termination of benefits, the 
Board has no jurisdiction to address the matter.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 19.30, 20.101, 20.200, 
20.202, 20.302, 20.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Consideration of the VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008) 
with implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008), is not necessary in the 
instant case.  At issue in this case is the timeliness of the 
veteran's NOD in the matter of the termination of benefits 
based on the character of his service discharge.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).

II.  Factual Background, Legal Criteria, and Analysis

An appeal consists of a timely filed NOD in writing, and 
after a Statement of the Case has been furnished, a timely 
filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.

A claimant must file an NOD with an action by the VARO within 
one year from the date that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of the letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. 
§ 7105(b(1). 

Thereafter certain procedures are set forth to culminate with 
a Substantive Appeal under 38 C.F.R. § 20.202 

Questions as to timeliness of an NOD or adequacy of the 
Substantive Appeal shall be determined by the Board.  The 
Board may dismiss any appeal over which it determines it does 
not have jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.101.

The veteran was notified on October 16, 1989, of VA's 
proposal to terminate his VA benefits, due to the character 
of his discharge.  He was notified of the final action 
effectuating that termination in a letter sent to his address 
of record on December 15, 1989.  A timely NOD was not filed 
within a year of the 1989 notification action, nor was the 
veteran heard from in that matter until he communicated with 
VA many years later.

Hence, absent a timely NOD in this case let alone the 
perfecting of a timely appeal, the Board does not have 
jurisdiction to review it, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

A timely NOD not having been filed, the appeal is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


